AO. 442 (Rev. 12/BS), Warrant for Arrest

                                             UNI'fED S'fA'l'tS DISTRICT COURT
                                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                         . . . . . . WESTEru'l .DiVJSION .    . .· . .

UNlTEDSTAtESOF AMERICA
                                                                                                  WARRANT FOR ARR.EST
            v.
                                                                                         C.RIM.tNAL C;\.SE:. 5:18.,CR•0042l~lBO(l)
'l\IMRCUS JONES

To: The UniteclStates.Marshal and aily Ai1t)loriz.e.d Uiijte.d ·$t~tes Officer; YOU AR;EI·H~REBY GQM.IvfA:l';JJ)~I> ~1:p1rrest

MARCUS JONES and he/she shall be broqght before ihe nem:estMa,gistrate/J1.u:\ge..t(l'a1isweriU1

J_Indi<;trnenJ _ _'Supersedi11g Indictment ._ _......Criminal lnformatfon_·_Complaint

_ _ Ordet"c)fCourt: _Violation Notice_Prohation ViOlation Petition charging; hihllherwitb:
       ,.           -   .   -            '   .·   .      ';   ..   ·-    ...             '
Qount 1·~ 18 U.S.C.,§§ 9~2(g),(1) and 924: Peissessio11 ofa'firearm bya conviCted.felon
Comit 2- 21 U.S;C:. § 84 l(a)(i): Possess with the inte1itto distribute a quantity of marijuana; a:quantity of cocaine and a qiiantity of
oxycodope.                                                                                               · ·      ·                  ·
Count 3- .18 U.S.C.·§, 924(.c )(l)(A): P9ssession o_fa fire~rnJ, in t'Urtheranc~ o(a.(in,\gtni:ffickihg'ctilne



                                                                               clerk of court
                                                                               Title o.f T15su; ng Officer

                                                                               OCTOBl~R 18, 2018 - RALEIGH, ~i[E:ff ROLINA
                                                                               Date:   anq   L()C;a;ti 011

                                                                                                                      NOV 14 2018
                                                                        RE'TLIRN.

   This wa:rtant was received and exet.utE:!d With the C:lT rest of ·tfre itbove named .


   DATE RECEIVED.                                     ~NAME f:XNP TI.TLE OF ARRESTr.N~·              NAME'     AND TITLE OF ARRESTING
                                                      ·OFFICER
   PATE OF       ARREST




                            Case 5:18-cr-00421-BO Document 12 Filed 11/14/18 Page 1 of 1
